Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 5/11/2021.

As filed, claims 10, 12, 14, 16-19, 22, 25-27, 29-32, 34-36, 38, 39, and 43-64 are pending; and claims 1-9, 11, 13, 15, 20, 21, 23, 24, 28, 33, 37, and 40-42 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/11/2021, with respect to claims 10, 12, 14, 16-19, 22, 25-27, 29-32, 34-36, 38, 39, and 43-64, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 22, 29, 30, 46, 48, 49, 52, 54, 55, 58, 60, and 61 is withdrawn per amendments/remarks.

The § 112(b) indefinite rejection of claim 39 is withdrawn per amendments/remarks.

The claim objection of claims 17, 34-36, 38, and 39 is withdrawn per amendments/remarks. 

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (II), pharmaceutical composition thereof, or a method of treatment via the compound thereof.
The prior arts, which are the combined teaching of Schteingart and Roberts used in the non-final rejection mailed on 10/29/2020, were removed because the unexpected results of the superior selectivity toward KOR over MOR and DOR.  Without Schteingart and Roberts, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compounds thereof are also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10, 12, 14, 16-19, 22, 25-27, 29-32, 34-36, 38, 39, and 43-64 are allowed.
Claims 1-9, 11, 13, 15, 20, 21, 23, 24, 28, 33, 37, and 40-42 are cancelled.





Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626